DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method And Device for Performing Load Control of A Battery in a Printer.

The abstract of the disclosure is objected to because it does not include that which is new in the art to which the claimed invention is directed. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore et al. (US 2005/0052159).
With respect to claim 2, Moore disclose a method for performing load control for a battery 10, the method comprising: 
transmitting a request for a state of charge value–inherent in the voltage monitoring process described in paragraph [0023] of Moore et al.; 
receiving a representation of the state of charge value– inherent in the voltage monitoring process described in paragraph [0023] of Moore et al.;
comparing the representation of the state of charge value with a state of charge threshold (Moore et al., paragraph [0028] “Vton” or “Vtoff”); and 
if the state of charge value is beyond the state of charge threshold, transmitting a signal to a controller to change an operating state of the battery 10 (Moore et al., paragraphs [0033]-[0036]; Fig. 4).
With respect to claim 3, Moore et al. disclose that the state of charge threshold Vton  represents a lower threshold for the state of charge value (Moore et al., paragraph [0035]). 
With respect to claim 4, Moore et al. disclose that the charging state of the battery includes providing a charging current to the battery 10 (Moore et al., paragraph [0036]). 
With respect to claim 5, Moore et al. disclose that the state of charge threshold represents an upper threshold Vtoff for the state of charge value (Moore et al., paragraph [0034]). 
With respect to claim 6, Moore et al. disclose that the charging state of the battery 10 includes discharging the battery 10, (Moore et al. disclose disconnecting battery pack from charging signal which would put the state of the batter in a discharging state; paragraph [0034]). 
	With respect to claim 7, Moore et al., disclose changing the changing state of the battery comprises providing power for operation of a device (Moore et al., paragraphs [0002] and [0035], the battery is in a state of providing power for operation of a device because “the battery pack output voltage level diminishes until  it reaches the turn-on threshold voltage level”). 

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Formenti (US 2004/0192407).
	With respect to claim 9,  Formenti discloses a media processing device comprising: 
a processor 72; 
a battery 82 having an operating state; 
a load controller 70 in communication with the processor 72 and the battery 12; 
the processor configured to: 
transmit a request to the battery for a state of charge value–inherent in the step of determining if the battery is charged to a predetermined charge level (Formenti, paragraph [0038]; step 330 in Fig. 8 of Formenti); 
receive, at the processor 72, a representation of the state of charge value–inherent in the step of determining if the battery is charged to a predetermined charge level; 
compare, at the processor 72, the representation of the state of charge value with a state of charge threshold (“predetermined charge level,” Formenti, paragraph [0038]; Fig. 8 or “until the first battery fall below a predetermined charge level,” paragraph [0039]); and 
if the state of charge value is beyond the state of charge threshold, transmit a signal to the load controller 70 to change the operating state of the battery (Formenti, paragraph [0039]; step 310 or 350 in Fig. 8).
	With respect to claim 10, Formenti does not explicitly state that the operating state is changed to charging the battery when the first battery falls below a predetermined charge level. However, step 310 in Figure 8 indicates charging the first battery. One or ordinary skill in the art would understand that in a rechargeable battery system, the battery would be recharged when it falls below a predetermined charge level and is disconnected from the load (as disclosed in paragraph [0039] of Formenti). 
With respect to claim 11, Formenti discloses that the operating state of the battery comprises providing power from the battery 82 to the load controller 70 such that the power can be provided to a load 68 within the media processing device (“At 350, the DC supply switch is opened and the load switch is closed to provide power to the load from the battery bus and to disable the charger,” Formenti, paragraph [0039]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (US 2005/0052159), as applied to claim 7 above and further in view of Asai et al. (US 5,825,985).
With respect to claim 8, Moore et al. disclose the claimed method except for the device being a media processing device.
 However, Asai et al. teach a media processing device 100 that is operated by a battery 90. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Asai et al. with the method disclosed by Moore et al. for the advantage of applying a battery protection circuit to a portable printer. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Formenti (US 2004/0192407), as applied to claim 11 above and further in view of Asai et al. (US 5,825,985).
With respect to claim 12, Formenti discloses the claimed media processing device except that they do not specifically state that the load is a printhead. Formenti discloses that the load can be other similarly size electronics such as notebook computers and mobile data terminals. 
Asai et al. teaches a media processing device 100 including a load that is a printhead 40 including a rechargeable battery 90 (as shown in Fig. 2 of Asai et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Asai et al. with the device disclosed by Formenti for the advantage of applying a battery protection circuit to a portable printer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 11, 2022